EMPLOYMENT — FEES FOR SECURING Title 40 O.S. 1971 54 [40-54] does not require a minimum fee for placement services.  The Attorney General is in receipt of your letter wherein you ask, in essence, the following question: What is the minimum fee required under 40 O.S. 54 [40-54] (1971)? The above-cited section states as follows: "(a) The service fee charged for helping to secure permanent employment shall be not to exceed the following schedule: Fifteen percent (15%) of the first full month's gross compensation if the position pays Seventy-Nine Dollars and ninety-nine cents ($79.99) or less; twenty percent (20%) of the first full month's gross compensation if the position pays Eighty Dollars ($80.00) through One Hundred Nineteen Dollars and ninety-nine cents ($119.99); thirty percent (30%) of the first full month's gross compensation if the position pays One Hundred Twenty Dollars ($120.00) through One Hundred Forty-Nine Dollars and ninety-nine cents ($149.99), forty percent (40%) of the first full month's gross compensation if the position pays One Hundred Fifty Dollars ($150.00) through Two Hundred Seventy-Four Dollars and ninety-nine cents ($274.99); forty-five percent (45%) of the first full month's gross compensation if the position pays Two Hundred Seventy-Five Dollars ($275.00) through Four Hundred Ninety-Nine Dollars and ninety-nine cents ($499.99) . For procuring employment paying gross compensation of Five Hundred Dollars ($500.00) or more per month, the fee shall be determined by written agreement between all parties concerned. The fee schedule shall be posted in a conspicuous place in each employment agency office.  "(b) In no event shall the fee for temporary employment exceed that for permanent placement. Any period of employment terminating at any time within sixty (60) days from the date of employment shall constitute temporary employment and a fee of not more than ten percent (10%) of the amount earned shall be charged. All employment exceeding sixty (60) days duration shall be considered a permanent placement. No licensed employment agency shall collect a fee before an applicant has obtained employment, no fee shall be charged for registering with an employment agency or for instituting a search or investigation, or for other employment related aids. Where the remuneration is in the form of a straight commission, the first three months' gross earnings shall be divided by three to establish an average monthly compensation against which to compute the fee. No finance company or other purchaser of employment contracts shall be considered a holder in due course of such paper until after the temporary employment period shall have run and permanent employment shall have been established, and in no event shall the applicant for employment be liable for any charge to a finance company in addition to the legal placement fee as hereinabove set forth." (Emphasis added) As can be seen from an examination of the emphasized portions of the above statute, the maximum fees are outlined, but no minimum fee is required.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Title 40 O.S. 54 [40-54] (1971) does not require a minimum fee for placement services. (James H. Gray)